Citation Nr: 0407365	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1976 to May 
1979 and from January 1982 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in November 2002.  A 
transcript of the veteran's hearing has been associated with 
the claims folder.


FINDINGS OF FACT

1.  In an unappealed rating decision of May 1999, the RO 
denied the veteran's claim of service connection for PTSD.

2.  The evidence received since the May 1999 decision 
includes evidence which is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran submitted his original claim of entitlement to 
service connection for PTSD in October 1997.  A statement in 
support of the claim indicated that the veteran had been in 
charge of a tactical satellite communications terminal and 
that he had gone into Iraq during a maneuver to seize the 
Euphrates River valley.  He recalled dead bodies and stated 
that their smell made him sick.  He indicated that a SCUD 
missile had been exploded over his unit's position one night.  
He described an incident during which he and a subordinate 
encountered Iraqi troops.  

A VA discharge summary shows that the veteran was 
hospitalized for addiction to cocaine from October to 
December 1997.  The admission diagnoses were cocaine abuse 
and alcohol abuse.  A November 1997 note indicates that the 
veteran considered making an application to the inpatient 
PTSD program at the Coatesville VA Medical Center (VAMC).

A December 1997 lay statement indicates that the author knew 
the veteran for many years prior to his second period of 
service.  She indicated that the veteran had sleep 
disturbances and drank beer in order to sleep.  She stated 
that the veteran went into rages over little things.  She 
stated that he had changed since he had been in Desert Storm.

Based on the above evidence, the RO denied the veteran's 
claim in September 1998 because there was no diagnosis of 
PTSD.  

A VA examination was conducted in February 1999.  The veteran 
reported sleep disturbances due to disturbing nightmares.  He 
indicated that he had physiological reactivity to loud 
noises, flies and war movies.  He noted that he avoided 
crowds, war movies, fireworks displays and people in general.  
He described difficulty trusting and connecting with others, 
including his family and children.  He reported difficulty 
with authority figures.  He described an incident during the 
Gulf War when  he and a group of communications troops were 
broken off from the main division without tank or infantry 
protection.  He described taking cover from SCUD attacks.  He 
indicated that the communications van he slept in was set on 
fire one night.  The diagnoses included PTSD.  The examiner 
noted that since combat, the veteran's ability to sustain 
family and social relationships had been impaired.  

The RO again denied the veteran's claim in May 1999, 
concluding that the evidence of record did not establish a 
combat stressor.

The veteran submitted the instant request to reopen his claim 
in November 2001.  In support of his request he submitted a 
copy of his October 1997 statement regarding his claimed 
stressors.  

VA outpatient treatment records for the period from March 
1999 to January 2002 were obtained subsequent to the 
veteran's request to reopen.  A March 1999 assessment report 
indicates that the veteran was referred for evaluation and 
treatment of depressive symptoms.  The diagnosis was major 
depressive disorder.  The records also show assessments of 
adjustment disorder with anxiety and depression, adjustment 
disorder with mixed emotional features, and major depressive 
disorder.

In February 2002 the RO concluded that new and material 
evidence had not been submitted.

The veteran subsequently submitted a copy of a 
Noncommissioned Officer (NCO) Evaluation Report for the 
period from April 1990 to March 1991.  The report indicated 
that the veteran had led his team through the most dangerous 
mission of the ground war during Operation Desert Storm.  The 
senior rater indicated that the veteran had been relied upon 
for critical missions during Operation Desert Shield and 
Storm.

At his November 2002 videoconference hearing, the veteran 
stated that he served with an infantry division during the 
Gulf War.  He indicated that he worked with satellite 
microwave systems.  He testified that he had been on a very 
dangerous mission, during which a small group broke off from 
the main unit and set up to draw out the enemy.  He stated 
that he had been told that his problems were due to his 
service in the Gulf.  He also indicated that he had been 
awarded the Bronze Star Medal.  

Subsequent to his hearing the veteran submitted a copy of the 
citation to his Bronze Star Medal and a duplicate of a NCO 
Evaluation Report.

II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Act and the 
implementing regulations are applicable to the veteran's 
claim to reopen, which was received in November 2001.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

As explained hereinbelow, the Board has found the evidence 
and information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no additional 
development with respect to this matter is required under the 
VCAA or the implementing regulations.  

The evidence received since the RO's May 1999 rating decision 
includes VA treatment records, unit command chronologies, 
arguments presented by the veteran's representative, 
statements from the veteran and the veteran's July 2003 
testimony.  

The evidence presented includes more specific information 
pertaining to the veteran's claimed stressors, to include the 
veteran's claim that he participated in a specific combat 
operation.  

The Board concludes that this evidence is new and material 
since it relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that, as new and 
material evidence has been submitted, the claim of service 
connection for PTSD must be reopened.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD, the appeal is granted, subject to the 
REMAND decision below.


REMAND

The VCAA and the implementing regulations are also applicable 
to the veteran's reopened claim.  A review of the claims 
folder reveals no indication that the RO has complied with 
the notification requirements of the VCAA with respect to the 
now reopened claim.  

In the February 2002 rating decision, the RO indicated that a 
diagnosis of PTSD was ruled out in March 1999, August 2001, 
September 2001, November 2001 and December 2001.  The Board 
notes, however, that such diagnosis was not specifically 
ruled out.  Rather, the diagnosis was not mentioned by any of 
the referenced VA treatment records, and other diagnoses were 
rendered.  Because a diagnosis of PTSD was made during a 
February 1999 VA examination, the Board concludes that an 
additional examination is necessary to determine whether the 
veteran suffers from PTSD, or whether the veteran's current 
psychiatric disabilities are more appropriately assessed 
pursuant to other diagnoses.  

The Board also observes that the veteran has presented more 
detailed statements regarding the stressful incidents which 
he feels are related to his claimed PTSD.  He has also 
offered testimony pertaining to those incidents.  In light of 
the Board's reopening of the veteran's claim, the RO should 
request additional detailed information from the veteran and 
undertake appropriate development in attempt to verify his 
stressors.

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the appellant a 
letter with respect to the issue on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the veteran 
should be requested to provide as much 
information as possible concerning the 
specific circumstances of his alleged 
stressors, such as the dates, locations, 
units involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  The veteran should be 
advised that he may submit photographs 
depicting incidents he experienced or 
witnessed while in  Republic of Vietnam.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  The RO should thereafter review the 
claims folder and prepare a summary of 
the veteran's alleged service stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the veteran's DD 
214 and other service personnel records 
should be forwarded to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
RO should provide copies of any 
information obtained from the veteran, as 
well as any other relevant evidence in 
the record.  The USASCRUR should be 
requested to provide any information that 
might corroborate the veteran's alleged 
in-service stressors.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  The claims folders, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

Any indicated studies should be 
performed.  

The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  

The complete rationale for all opinions 
expressed should also be provided.  

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Following completion of all possible 
development as set out above, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



